Per Curiam.

This was an action by the appellee, who was the plaintff, against James W. and Malinda Gray, to foreclose a mortgage. The record avers that process, on the defendants, was duly served, &c.; that they were called, &c., and, failing to appear, were defaulted, and judgment by default was regularly entered against them. But no motion to set aside the default appears to have been made in the lower Court. The record contains no bill of exceptions, nor does it appear that any exception, in any form, was taken to the rulings of the Common Pleas. The cause is, therefore, not properly before us.
The appeal is dismissed with costs.